Exhibit 10.2

--------------------------------------------------------------------------------

FINANCING AGREEMENT

By and Among

MONTGOMERY COUNTY
INDUSTRIAL DEVELOPMENT AUTHORITY,

NEOSE TECHNOLOGIES, INC.

and

BROWN BROTHERS HARRIMAN & CO.

Dated February 23, 2004

Relating to

$1,000,000
Montgomery County Industrial Development Authority
Variable Rate Revenue Bonds
(Neose Technologies, Inc. Project)
Series 2004

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 1.

 

 

DEFINITIONS

3

 

 

 

   SECTION 1.1

DEFINITIONS.

3

   SECTION 1.2

RULES OF CONSTRUCTION.

6

 

 

 

ARTICLE 2.

 

 

AUTHORITY REPRESENTATIONS

7

 

 

 

   SECTION 2.1

ORGANIZATION; AUTHORITY TO ISSUE BOND.

7

   SECTION 2.2

AUTHORIZATION FOR FINANCING.

7

   SECTION 2.3

RESOLUTION.

7

   SECTION 2.4

THE BOND.

7

   SECTION 2.5

NO CONFLICT OR VIOLATION.

7

   SECTION 2.6

LITIGATION.

8

   SECTION 2.7

NO REPEAL.

8

   SECTION 2.8

LIMITATIONS ON THE REPRESENTATION AND WARRANTIES OF THE AUTHORITY.

8

 

 

 

ARTICLE 3.

 

 

BORROWER’S REPRESENTATIONS

9

 

 

 

   SECTION 3.1

EXISTENCE; AUTHORITY.

9

   SECTION 3.2

AUTHORIZATION; NO CONFLICT OR VIOLATION.

9

   SECTION 3.3

CONSENTS.

9

   SECTION 3.4

LITIGATION OR PROCEEDINGS.

9

   SECTION 3.5

LEGAL AND BINDING OBLIGATION.

10

   SECTION 3.6

TAX STATUS OF BOND.

10

   SECTION 3.7

INFORMATION; NO FALSE STATEMENTS.

10

 

 

 

ARTICLE 4.

 

 

BANK REPRESENTATIONS

11

 

 

 

   SECTION 4.1

INDEPENDENT INVESTIGATION.

11

   SECTION 4.2

PURCHASE FOR OWN ACCOUNT.

11

 

 

 

ARTICLE 5.

 

 

THE BOND

12

 

 

 

   SECTION 5.1

FORM; AMOUNT AND TERMS.

12

   SECTION 5.2

PAYMENT AND DATING OF THE BOND.

12

   SECTION 5.3

EXECUTION

12

   SECTION 5.4

TRANSFER, REGISTRATION AND EXCHANGE.

13

 

 

 

ARTICLE 6.

 

 

REDEMPTION OF BOND BEFORE MATURITY

14

 

 

 

   SECTION 6.1

REDEMPTION OF THE BOND.

14

 

 

 

ARTICLE 7.

 

 

ISSUE OF BOND

16

i

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


   SECTION 7.1

SALE AND PURCHASE OF THE BOND; LOAN OF PROCEEDS; APPLICATION OF PROCEEDS.

16

   SECTION 7.2

DELIVERY OF THE BOND.

16

   SECTION 7.3

DISPOSITION OF PROCEEDS OF THE BOND.

17

 

 

 

ARTICLE 8.

 

 

LOAN PAYMENTS AND ADDITIONAL SUMS

18

 

 

 

   SECTION 8.1

LOAN PAYMENTS.

18

   SECTION 8.2

PAYMENT OF FEES, CHARGES AND EXPENSES.

18

   SECTION 8.3

MAINTENANCE OF LOAN ACCOUNT.

19

   SECTION 8.4

REPAYMENT.

19

   SECTION 8.5

NO ABATEMENT OR SETOFF.

19

 

 

 

ARTICLE 9.

 

 

[INTENTIONALLY OMITTED]

21

 

 

 

ARTICLE 10.

 

 

COVENANTS AND AGREEMENTS OF AUTHORITY

22

 

 

 

   SECTION 10.1

PAYMENT OF THE BOND.

22

   SECTION 10.2

TAX COVENANT.

22

   SECTION 10.3

PERFORMANCE OF COVENANTS.

22

   SECTION 10.4

PRIORITY OF PLEDGE.

22

   SECTION 10.5

RIGHTS UNDER AGREEMENT.

22

   SECTION 10.6

ASSIGNMENT TO BANK; SECURITY AGREEMENT.

23

   SECTION 10.7

INSTRUMENTS OF FURTHER ASSURANCE.

23

   SECTION 10.8

CONTINUED EXISTENCE, ETC.

23

   SECTION 10.9

GENERAL COMPLIANCE WITH ALL DUTIES.

23

   SECTION 10.10

ENFORCEMENT OF DUTIES AND OBLIGATIONS OF THE BORROWER.

23

   SECTION 10.11

NON-DISCRIMINATION.

24

   SECTION 10.12

INSPECTION OF BOOKS.

24

 

 

 

ARTICLE 11.

 

 

COVENANTS OF THE BORROWER

26

 

 

 

   SECTION 11.1

BOND NOT TO BECOME TAXABLE.

26

   SECTION 11.2

DEFICIENCIES IN REVENUES.

26

   SECTION 11.3

FURTHER ASSURANCES; FINANCING STATEMENTS.

26

   SECTION 11.4

USE OF PROJECT FACILITIES.

27

   SECTION 11.5

MORTGAGE.

27

   SECTION 11.6

LIQUIDITY; ADDITIONAL COLLATERAL; GRANT OF SECURITY INTEREST.

27

   SECTION 11.7

CREDIT AGREEMENT.

27

 

 

 

ARTICLE 12.

 

 

LIMITED OBLIGATION

28

 

 

 

ARTICLE 13.

 

 

EVENTS OF DEFAULT AND REMEDIES

29

 

 

 

   SECTION 13.1

EVENTS OF DEFAULT.

29

   SECTION 13.2

ACCELERATION.

30

ii

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


   SECTION 13.3

LEGAL PROCEEDINGS BY BANK.

31

   SECTION 13.4

APPLICATION OF MONEYS.

31

   SECTION 13.5

INTENTIONALLY OMITTED.

32

   SECTION 13.6

WAIVERS OF EVENTS OF DEFAULT; RESCISSION OF DECLARATION OF MATURITY.

32

   SECTION 13.7

ADDITIONAL REMEDIES.

32

 

 

 

ARTICLE 14.

 

 

AMENDMENTS TO AGREEMENT

33

 

 

 

   SECTION 14.1

AMENDMENTS TO AGREEMENT.

33

 

 

 

ARTICLE 15.

 

 

MISCELLANEOUS

33

 

 

 

   SECTION 15.1

LIMITATION OF RIGHTS.

33

   SECTION 15.2

SEVERABILITY.

33

   SECTION 15.3

NOTICES.

33

   SECTION 15.4

ACTS OF OWNER OF THE BOND.

34

   SECTION 15.5

EXCULPATION OF AUTHORITY.

35

   SECTION 15.6

INDEMNIFICATION CONCERNING THE PROJECT FACILITIES; ACCURACY OF APPLICATION AND
INFORMATION IN CONNECTION THEREWITH.

35

   SECTION 15.7

COUNTERPARTS.

36

   SECTION 15.8

NO PERSONAL RECOURSE.

37

   SECTION 15.9

PAYMENT OF EXPENSES.

37

   SECTION 15.10

TERMINATION.

37

   SECTION 15.11

SET-OFF.

37

   SECTION 15.12

JUDICIAL PROCEEDINGS.

38

   SECTION 15.13

AUTHORIZATION OF AGREEMENT; AGREEMENT TO CONSTITUTE CONTRACT.

39

iii

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FINANCING AGREEMENT

          FINANCING AGREEMENT dated February, 23, 2004 (the “Agreement”) is made
by and among NEOSE TECHNOLOGIES, INC., a corporation organized and existing by
virtue of the laws of the State of Delaware (the “Borrower”), the MONTGOMERY
COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY (the “Authority”), a body corporate and
politic and a public instrumentality of the Commonwealth of Pennsylvania (the
“Commonwealth”), and BROWN BROTHERS HARRIMAN & CO., a private bank organized as
a partnership (the “Bank”).

WITNESSETH:

          WHEREAS, the Authority was created and exists under the provisions of
the Pennsylvania Economic Development Financing Law, as from time to time
amended (hereinafter referred to collectively as the “Act”), and is empowered
under the Act to acquire, by purchase or otherwise, any lands or interest
therein or other property for any project and to enter into contracts with
respect to the financing of any project; and

          WHEREAS, the Authority has heretofore issued its Variable Rate Demand
Revenue Bonds (Neose Technologies, Inc. Project) Series A of 1997, in the
original aggregate principal amount of $1,000,000 (the “Prior Bonds”), all of
which are currently outstanding, the proceeds of which were applied to pay the
costs of a project (the “1997 Project”) on behalf of the Borrower consisting
generally of the acquisition, construction and equipping of the Borrower’s
facility located on approximately 4.0 acres in Horsham Township, Montgomery
County Pennsylvania, to be occupied and operated by the Borrower for
manufacturing purposes (the “Project Facilities”); and

          WHEREAS, the Authority desires to undertake a refunding program (the
“Refunding Program”) to refinance the outstanding Prior Bonds through the
issuance and sale by the Authority of its Variable Rate Revenue Bond (Neose
Technologies, Inc. Project), Series 2004 (the “Bond”), for the purpose of paying
amounts due in respect of the principal of the Prior Bonds upon the optional
redemption thereof as permitted in accordance with the terms thereof; and

          WHEREAS, the Bond is being issued pursuant to the Act and a resolution
of the Authority adopted on February 12, 2004 (the “Resolution”); and

          WHEREAS, the Authority intends to sell the Bond to the Bank at the
face amount thereof and to lend the proceeds from the sale of the Bond to the
Borrower to pay the amount due by the Borrower in respect of the redemption on
February 23, 2004 of the Prior Bonds (such loan being hereinafter referred to as
the “Loan”), which loan will be repaid by the Borrower in accordance with the
terms hereof; and

          WHEREAS, payment of the Bond will be secured by an assignment of the
Authority’s rights hereunder (other than its rights to payment of certain fees
and expenses and to indemnification) to the Bank and its successors and assigns;
and

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          WHEREAS, the obligations of the Borrower hereunder will be secured by
a mortgage lien on the land and improvements comprising the Project Facilities
pursuant to an Open-End Mortgage and Security Agreement dated as of the date
hereof (the “Mortgage”); and

          WHEREAS, the obligations of the Borrower hereunder will be further
secured by a General Security Agreement dated as of the date hereof (the
“Security Agreement”) on all assets of Borrower other than (a) GE Equipment (as
defined in the Credit Agreement), and (b) equipment financed pursuant to Section
5.11(c) of the Credit Agreement (the “Equipment”); and

          WHEREAS, all acts and things have been done and performed which are
necessary to make the Bond, when executed and delivered by the Authority, the
legal, valid and binding limited obligation of the Authority in accordance with
its terms and to make this Agreement a valid and binding agreement;

          NOW, THEREFOR, in consideration of the purchase and acceptance of the
Bond by the Bank and of the mutual covenants and agreements herein contained,
and intending to be legally bound, the parties hereby agree as follows:

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 1.
DEFINITIONS

 

SECTION 1.1

Definitions.

          In this Agreement and any supplement hereto (except as otherwise
expressly provided), the following words and terms shall have the meanings
specified in the foregoing recitals:

ACT

LOAN

AGREEMENT

MORTGAGE

AUTHORITY

PRIOR BONDS

BANK

PROJECT FACILITIES

BOND

REFUNDING PROGRAM

BORROWER

RESOLUTION

COMMONWEALTH

SECURITY AGREEMENT

EQUIPMENT

1997 Project

          In addition, the following words and terms shall have the following
meanings, unless a different meaning clearly appears from the context:

          “AUTHORIZED OFFICER” means in the case of the Authority, the
Chairperson, Vice Chairman or Secretary or Treasurer of the Authority or any
other individual or individuals duly authorized in writing by the Authority to
act on its behalf, and in the case of the Borrower, the individuals duly
authorized by the Borrower to act on its behalf as provided in the certificate
delivered in accordance with Section 7.2(b) hereof.

          “BOND COUNSEL” means Counsel having a national reputation in the field
of municipal and tax-exempt finance whose opinions are generally accepted by
purchasers of municipal bonds and who are reasonably satisfactory to the
Authority and the Bank.

          “BUSINESS DAY” means any day other than (i) a Saturday or Sunday or a
legal holiday, or (ii) a day on which banking institutions located in the
Commonwealth are required or authorized by law or executive order to be closed
for commercial banking purposes, or (iii) any other day on which the Bank’s
office in Philadelphia, Pennsylvania, is not open for banking business.

          “CODE” means the Internal Revenue Code of 1986, as amended, and all
applicable regulations promulgated thereunder.

          “COUNSEL” means an attorney or firm of attorneys duly admitted to the
practice of law before the highest court of any state in the United States of
America or the District of Columbia.

          “CREDIT AGREEMENT” means the Credit Agreement dated as of January 30,
2004, by and between the Borrower and the Bank.  References herein to the Credit
Agreement or to matters “permitted under” or “provided in” (or similar language)
the Credit Agreement shall be construed or determined by reference to the Credit
Agreement as in effect on the date of this

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement without regard to any amendment or supplement thereto or any waiver or
consent provided by the Bank thereunder (except as expressly consented to by the
Bank).

          “DETERMINATION OF TAXABILITY” means (a) the enactment of legislation
or promulgation of regulation, rule or order of the Internal Revenue Service to
or with the effect that interest payable on the Bond is includable in the gross
income of the Bank under the federal income tax laws, any such determination
being deemed to have occurred on the effective date of such legislation; or (b)
receipt by the Borrower, the Authority or the Bank of notice that the
Commissioner of Internal Revenue or any district director of the Internal
Revenue Service, based upon filings of the Borrower, any review or audit of the
Borrower, or any ground whatsoever, shall have determined that a Taxable Event
has occurred; provided that the Borrower shall have been afforded a reasonable
opportunity to appeal such determination, but only so long as (i) the Borrower
shall diligently pursue such appeal, and (ii) the Borrower shall provide the
Bank with reasonable assurance of payment of all obligations to the Bank in
connection with the Bond as a result of an adverse determination of such appeal,
and (iii) the prosecution of such appeal does not otherwise adversely affect the
Bank in the Bank’s reasonable judgment; or (c) issuance of a published or
private ruling or a technical advice memorandum by the Internal Revenue Service,
or a determination by any court of competent jurisdiction, that the interest
payable on the Bond is includable for federal income tax purposes in the gross
income of the Bank (except as aforesaid); or (d) an opinion of Bond Counsel
addressed to the Bank that such Bond Counsel cannot conclude that the interest
on the Bond qualifies as exempt income under Section 103 of the Code; provided,
however, that the Borrower shall have been given thirty (30) days’ notice and an
opportunity to consult with such Bond Counsel.

          “EVENT OF DEFAULT” means any of the events enumerated in Section 13.1.

          “EVENT OF TAXABILITY” means a change in law or fact, or the
interpretation thereof, or the occurrence or recognition of a fact, circumstance
or situation which causes or could cause the loss of the exclusion from gross
income provided under Section 103(a) of the Code for interest on the Bond, other
than by reason of the recipient being or becoming a “substantial user” or a
“related person” to a substantial user within the meaning of Section 147(a) of
the Code.

          “FINANCIAL ASSETS” means all cash, cash equivalents, savings deposits,
bank accounts, investment accounts, certificates of deposit, time deposits,
money market accounts and marketable securities belonging to Borrower.

          “FINANCING DOCUMENTS” means this Agreement, the Mortgage, the Security
Agreement and the Tax Agreement.

          “GAAP” means generally accepted accounting principles and practices
applied on a consistent basis.

          “INDEBTEDNESS” means, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations under any letter of
credit, currency

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

swap agreement, interest rate swap, cap, collar or floor agreement or other
interest rate management device, (iv) any other transaction (including forward
sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of business
which are not represented by a promissory note or other evidence of
indebtedness), or (v) any guaranty of Indebtedness of any other Person.

          “INDEMNIFIED PARTIES” means the Commonwealth, the Authority, the Bank,
any Person who “controls” the Authority and the Bank, within the meaning of
Section 15 or Section 20 of the Securities Act of 1933, as amended, any member,
officer, director, official, employee, agent or attorney of the Authority and
the Bank (including any partner of the Bank) and their respective executors,
administrators, heirs, successors and assigns.

          “INTEREST PAYMENT DATE” means the last day of each March, June,
September and December of each year, commencing March 31, 2004.

          “LIQUIDITY”means all Financial Assets in the control, custody and/or
possession of Bank.

          “LOAN ACCOUNT” has the meaning set forth in Section 8.3 hereof.

           “MORTGAGED PROPERTY” means the real property of Borrower subject to
the lien of the Mortgage. 

          “OBLIGOR” means the Borrower.

          “OUTSTANDING” means, as of the time in question, the Bond issued and
delivered under this Agreement, except all or any portion of the principal
amount thereof, as the case may be, such as:

          (a)          is cancelled or required to be cancelled under the terms
of this Agreement; or

          (b)          in substitution for which another Bond has been
authenticated and delivered pursuant hereto; or

          (c)          is paid in part without presentation and surrender of the
Bond in accordance with Section 6.1(f) hereof (but only to the extent of such
payments).

          “PERSON” means any natural person, firm, association, corporation,
limited liability company, partnership or public body.

          “REGULATIONS” means the United States Treasury Regulations and any
pertinent Revenue Rulings, Revenue Procedures, Notices or Announcements
promulgated by the Secretary of the Treasury of the United States or by the
Internal Revenue Service.

          “RESERVED RIGHTS” means the rights of the Authority to (1) execute and
deliver supplements and amendments to this Agreement pursuant to Section 14.1
hereof, (2) be held

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

harmless and indemnified pursuant to Section 15.6 hereof, (3) receive any funds
for its own use, whether as administration fees pursuant to Section 8.2 or
reimbursement or indemnification pursuant to Section 15.6 hereof, (4) receive
notices and other documents, and (5) provide any consent, acceptance or approval
with respect to matters as provided herein.

          “TAX AGREEMENT” means the Tax Certificate and Agreement executed by
the Authority and the Borrower, concurrently with the delivery of the Bond,
relating to the expectations of the Authority and the Borrower with respect to
the expenditure of the proceeds of the Bond and the compliance by the Authority
and the Borrower with the provisions of the Code as required to ensure the
exclusion from gross income for federal income tax purposes of the interest on
the Bond.

          “TAXABLE EVENT” means the application of the proceeds of the Bond in
such manner, or the occurrence or non-occurrence of any other event (except the
enactment of legislation described in clause (a) of the definition of
Determination of Taxability above), whether within or without the control of the
Borrower, with the result that, under the Code, the interest on the Bond is or
becomes includable in the gross income for federal income tax purposes of the
Bank (except as aforesaid).

 

SECTION 1.2

Rules of Construction.

          In this Agreement (except as otherwise expressly provided), the
following rules shall apply unless a different meaning clearly appears from the
context:

          (a)          This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth.

          (b)          The section and other headings contained in this
Agreement and the table of contents preceding this Agreement are for reference
purposes only and shall not control or affect the construction of this Agreement
or the interpretation thereof in any respect.

          (c)          Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, the singular the
plural, and the part the whole.  The words “hereof,” “herein,” “hereunder” and
similar terms in this Agreement refer to this Agreement as a whole and not to a
particular provision of this Agreement.

          (d)          Words importing the singular number include the plural
number and vice versa; and all words importing the masculine gender include the
feminine gender.

          (e)          All references herein to financial or accounting terms,
except as the context may clearly otherwise require, shall be construed in
accordance with GAAP.

          (f)          All references to the time of any day shall mean Eastern
Standard or Daylight Savings Time, as prevailing on the applicable date in
Philadelphia, Pennsylvania.

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 2.
AUTHORITY REPRESENTATIONS

          The Authority represents and warrants as follows:

 

SECTION 2.1

Organization; Authority To Issue Bond.

          The Authority is a public corporation and instrumentality of the
Commonwealth, duly organized, established and existing under the laws of the
Commonwealth, particularly the Act.  The Authority is authorized to issue the
Bond in accordance with the Act and to use the proceeds thereof to make the
Loan.

 

SECTION 2.2

Authorization for Financing.

          The Authority has complied with the provisions of the Act and has full
power and authority pursuant to the Act to consummate all transactions
contemplated by this Agreement, the Bond, the Resolution, and any and all
agreements relating thereto and to perform its obligations thereunder and to
issue, sell and deliver the Bond to the Bank as provided herein.

 

SECTION 2.3

Resolution.

          Pursuant to the Resolution adopted by the Authority and still in force
and effect, the Authority has duly authorized the execution, delivery and due
performance of this Agreement and the Bond and the Authority has duly authorized
the taking of any and all action as may be required on the part of the Authority
pursuant to the express provisions of this Agreement to perform, give effect to
and consummate the transactions contemplated by this Agreement and all approvals
necessary in connection with the foregoing have been received.

 

SECTION 2.4

The Bond.

          When the Bond is issued, transferred and delivered in accordance with
the provisions of this Agreement, the Bond will have been duly authorized,
executed, issued and delivered and will constitute the valid and special and
limited obligation of the Authority payable solely from the revenues and other
monies derived by the Authority from this Agreement.  The Bond shall not be in
any way a debt or liability of the Commonwealth or any political subdivision
thereof, except the non-recourse obligation of the Authority, and shall not
create or constitute any indebtedness, liability or obligation of the
Commonwealth or of any political subdivision thereof, except the nonrecourse
obligation of the Authority, either legal, moral or otherwise.  The Bond does
not now and shall never constitute a charge against the general credit of the
Authority.

 

SECTION 2.5

No Conflict or Violation.

          The execution and delivery of this Agreement and the Bond and
compliance with the provisions thereof, will not conflict with or constitute on
the part of the Authority a violation of the Constitution of the Commonwealth or
violation, breach of or default under its By-Laws or any statute, indenture,
mortgage, deed of trust, note agreement or other agreement or instrument to
which the Authority is a party or by which the Authority is bound, or, to the
knowledge of the Authority, any order, rule or regulation of any court or
governmental agency or body having

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

jurisdiction over the Authority or any of its activities or properties, and all
consents, approvals, authorizations and orders of governmental or regulatory
authorities which are required to be obtained by the Authority for the
consummation of the transactions contemplated thereby have been obtained.

 

SECTION 2.6

Litigation.

          There is no action, suit, proceeding or investigation at law or in
equity or before or by any court, public board or body pending or threatened
against or affecting the Authority, or, to the best knowledge of the Authority,
any basis therefor, wherein an unfavorable decision, ruling or finding would
adversely affect the transactions contemplated hereby, or which in any way would
contest or adversely affect the validity of the Bond or this Agreement or the
power of the Authority for the issuance of the Bond, the validity of the
Resolution, the validity of, or power of the Authority to execute and deliver,
any agreement or instrument to which the Authority is a party and which is used
or contemplated for use in consummation of the transactions contemplated hereby
or the right of the Authority to finance the 1997 Project.

 

SECTION 2.7

No Repeal.

          No authority or proceedings for the issuance of the Bond or documents
executed in connection therewith has been repealed, revoked, rescinded or
superseded.

 

SECTION 2.8

Limitations on the Representation and Warranties of the Authority.

          The Authority makes no representation as to (a) the financial position
or business condition of the Borrower, (b) the value of the Project Facilities
or the Mortgaged Property, or their suitability for any particular purpose or
(c) the correctness, completeness or accuracy of any of the statements,
materials (financial or otherwise), representations or certifications furnished
or to be made by the Borrower in connection with the sale or transfer of the
Bond, the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 3.
BORROWER’S REPRESENTATIONS

          The Borrower represents and warrants that all of the representations
and warranties of the Borrower set forth in the Credit Agreement, which
representations and warranties are incorporated herein by reference, are true
and correct as of the date hereof.  The Borrower further represents and warrants
as follows:

 

SECTION 3.1

Existence; Authority.

          Borrower is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.  Borrower has all
requisite corporate power and authority, corporate and otherwise, to conduct its
business and to own its properties and is duly qualified as a foreign
corporation in good standing in all jurisdictions in which its failure so to
qualify could have a material adverse effect on its financial condition,
operations or business prospects.  Borrower does not have any subsidiaries or
affiliates, or in the past five years has not used any trade or other fictitious
names.

 

SECTION 3.2

Authorization; No Conflict or Violation.

          The execution, delivery and performance by Borrower of the Financing
Documents have been duly authorized by all necessary corporate action, and do
not and will not violate any current provision of any government regulation or
statute material to the on-going operation of Borrower’s business or of the
charter or by-laws of Borrower or result in a breach of, or constitute a default
under any indenture, instrument or other material agreement to which Borrower is
a party or by which it or its properties may be bound or affected, or result in
the creation or imposition of any lien, charge or other security interest or
encumbrance of any nature whatsoever upon any of the property or assets of
Borrower, other than as contemplated by the Mortgage and the Security Agreement.

 

SECTION 3.3

Consents.

          No authorization, consent, approval, license, exemption by or filing
or registration with any court or governmental department, commission, board
(including the Board of Governors of the Federal Reserve System), bureau, agency
or instrumentality is or will be necessary for the valid execution, delivery or
performance by Borrower of any Financing Document.

 

SECTION 3.4

Litigation or Proceedings.

          Except as described in the financial statements of the Borrower
heretofore provided to the Bank or as otherwise disclosed in writing to the
Bank, there is no action, suit, proceeding or investigation at law or in equity
before or by any court, arbitration board or tribunal, public board or body
pending or, to the best knowledge of the Borrower, threatened against or
affecting any Obligor, or, to the best knowledge of the Borrower, any basis
therefor, wherein an unfavorable decision, ruling or finding would (i) adversely
affect in a material way the transactions contemplated by the Financing
Documents, or any other agreement or instrument to which any Obligor is a party,
which is used or contemplated for use in the consummation of the transactions
contemplated by the Financing Documents, or (ii) adversely affect the exemption
of interest on

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

the Bond from federal income taxation or any state tax-exemption applicable
thereto, or (iii) adversely affect in any material way the financial condition,
operations or business prospects of Borrower.

 

SECTION 3.5

Legal and Binding Obligation.

          This Agreement constitutes, and each of the other Financing Documents
to which Borrower is a party, when duly executed and delivered will constitute,
valid and legally binding obligations of Borrower, enforceable in accordance
with their terms except as such enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and except to the extent that the enforceability thereof may be
limited by the application of general principles of equity.

 

SECTION 3.6

Tax Status of Bond.

          The Borrower has not taken any action and knows of no action that any
Person has taken or intends to take, and will not take or permit any Person to
take, which would cause interest on the Bond to be includable in the gross
income of the Bank for federal income tax purposes.

 

SECTION 3.7

Information; No False Statements.

          All information heretofore furnished by Borrower to Bank in writing
for purposes of or in connection with this Agreement or the Bond or the
borrowing contemplated hereby or thereby is true and accurate in all material
respects or, in the case of projections, based upon reasonable estimates, on the
date as of which such information is stated or certified.  No representation or
warranty contained herein or in any certificate or other document furnished by
Borrower pursuant to this Agreement contains any untrue statement of material
fact or omits to state a material fact necessary to make such representation or
warranty not misleading in light of the circumstances under which it was made.

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 4.
BANK REPRESENTATIONS

          The Bank represents and warrants as follows:

 

SECTION 4.1

Independent Investigation.

          The Bank has made an independent investigation and evaluation of the
financial position and business condition of the Obligor and the value of the
Mortgaged Property or has caused such investigation and evaluation to be made by
Persons it deems competent to do so.  All information relating to the business
and affairs of the Obligor that the Bank has requested in connection with the
transactions referred to herein have been provided to the Bank.  The Bank hereby
expressly waives the right to receive such information from the Authority and
relieves the Authority and its agents, representatives and attorneys of any
liability for failure to provide such information or for the inclusion in such
information or in any of the documents, representations or certifications to be
provided by the Borrower under this Agreement of any untrue fact or for the
failure therein to include any fact.

 

SECTION 4.2

Purchase for Own Account.

          The Bank is purchasing the Bond for its own account, with the purpose
of investment and not with the intention of distribution or resale thereof.  The
Bond will not be sold unless registered in accordance with the rules and
regulations of the Securities and Exchange Commission or unless the Authority is
furnished with an opinion of Counsel or a “No Action” letter from the Securities
and Exchange Commission that such registration is not required.

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 5.
THE BOND

 

SECTION 5.1

Form; Amount and Terms.

          (a)          In order to provide funds for the Refunding Program, the
Bond is hereby authorized to be issued in the aggregate principal amount of
$1,000,000, and shall be issued as a fully registered Bond, without coupons,
substantially in the form set forth as Exhibit “A” hereto, with appropriate
insertions and deletions.  The Bond shall be issued in a single denomination
equal to the entire principal amount thereof.

          (b)          The Bond shall mature on March 31, 2014, shall be subject
to optional and mandatory redemption prior to maturity as provided in Section
6.1 hereof and in the Bond and shall bear interest from and including the date
thereof, or from the most recent Interest Payment Date to which interest has
been fully paid or provided, until payment of the principal thereof shall have
been made in accordance with the provisions thereof.  Principal of and interest
on the Bond shall be paid as provided for in the form thereof set forth as
Exhibit “A” hereto and made a part hereof, and as otherwise set forth in this
Agreement.

 

SECTION 5.2

Payment and Dating of the Bond.

          Principal of the Bond shall be payable to the Bank upon presentation
and surrender of the Bond at the principal office of the Borrower on the
maturity date shown thereon.  Interest on the Bond shall be payable on each
Interest Payment Date in the manner provided in Section 8.1(c) hereof.  The Bond
shall bear interest on overdue principal and, to the extent permitted by law, on
overdue interest, at a rate of 2% (200 basis points) in excess of the rate
otherwise applicable to the Bond (the “Default Rate”).  Payment as aforesaid
shall be made in such coin or currency of the United States of America as, at
the respective times of payment, shall be legal tender for the payment of public
and private debts.

          The Bond shall be dated the date of delivery thereof.

 

SECTION 5.3

Execution

          (a)          The Bond shall be executed on behalf of the Authority by
its Chairperson or Vice Chairman by his or her manual or facsimile signature,
and the corporate seal of the Authority or a facsimile thereof shall be
impressed thereon or affixed thereto and attested by its Secretary or Assistant
Secretary by his or her manual or facsimile signature.  In case any officer
whose signature (or facsimile thereof) shall appear on the Bond shall cease to
be such officer before the delivery of the Bond, such signature or such
facsimile shall nevertheless be valid and sufficient for all purposes, the same
as if such officer had remained in office until delivery.

          (b)          The Bond shall not be valid or obligatory for any purpose
unless and until the Certificate of Authentication attached thereto shall have
been duly executed by the Borrower.  The executed certificate of the Borrower
upon the Bond shall be conclusive evidence that the Bond has been authenticated
and delivered hereunder.  The Borrower is hereby authorized and empowered to
authenticate the Bond on the date of execution hereof and to deliver the Bond to

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

the Bank thereof upon receipt of the purchase price therefor in accordance with
Section 7.3 hereof.

 

SECTION 5.4

Transfer, Registration and Exchange.

          The Borrower shall keep at its principal office books for the
registration and for the transfer of the Bond in accordance with the
requirements of Section 149 of the Code at all times while the Bond remains
Outstanding.  The Bond shall be transferable only upon such books by the owner
thereof, in person or by its attorney duly authorized in writing, upon surrender
thereof together with a written instrument of transfer satisfactory to the
Borrower and duly executed by the owner or by its duly authorized attorney. 
Upon surrender for transfer of the Bond at the principal office of the Borrower,
the Authority shall execute and the Borrower shall deliver in the name of the
transferee a new fully registered Bond, with appropriate insertions and
deletions, for the aggregate Outstanding principal amount thereof.  Upon the
transfer of the Bond under this Section, the Authority and the Borrower may
require payment of a sum sufficient to cover any tax, fee or other governmental
charge that may be imposed in relation thereto and any other expenses connected
therewith.

          The Authority and the Borrower may deem and treat the person in whose
name the Bond is registered as the absolute owner thereof, whether the Bond
shall be overdue or not, for the purpose of receiving payment of, or on account
of, the principal of the Bond and for all other purposes, and all such payments
so made to the owner or upon its order shall be valid and effectual to satisfy
and discharge the liability upon the Bond to the extent of the sum or sums so
paid, and neither the Authority, nor the Borrower shall be affected by any
notice to the contrary.

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 6.
REDEMPTION OF BOND BEFORE MATURITY

 

SECTION 6.1

Redemption of the Bond.

          (a)          Optional Redemption; Notice.  The Bond shall be subject
to optional redemption by the Authority, at the written direction of the
Borrower, in whole or in part (but if in part in the principal amount of
$100,000 or integral multiples of $5,000 in excess thereof), on any interest
Payment Date, at a price equal to 100% of the principal amount thereof to be
redeemed, together with accrued interest to the date of redemption, subject to
the provisions of subsection (f) below.  The Borrower shall provide the Bank
with notice of the date of any optional redemption pursuant to this Section 6.1
(a) and the principal amount of the Bond to be redeemed, sent to the Bank in
accordance with Section 15.3 hereof at least ten (10) days before such
redemption date.  On each such redemption date, payment of the redemption price
having been made to the Bank as provided herein and in the Bond, the Bond or the
portion thereof so called for redemption shall become due and payable on the
redemption date and interest shall cease to accrue thereon from and after the
redemption date.

          (b)          Mandatory Scheduled Redemption.  [Intentionally Omitted]

          (c)          Redemption upon Repayment of Credit Agreement.  Upon the
repayment by the Borrower of all amounts due under the Credit Agreement, the
Bond shall be redeemed by the Authority, at the option of the Bank, at a
redemption price equal to 100% of the principal amount thereof, together with
accrued interest to the date of redemption, subject to the provisions of
subsection (f) below, upon the written demand of the Bank to the Borrower, with
a copy to the Authority.  The Bond, or any portion thereof, shall be redeemed,
and the redemption price of the Bond and all other amounts due hereunder shall
be paid to the owner of the Bond, on the date specified by the Bank.

          (d)          Mandatory Redemption Upon Determination of Taxability. 
Upon the occurrence of a Determination of Taxability, the interest rate
applicable to the Outstanding balance of the Bond shall become a taxable
floating rate equal to the floating rate (as opposed to the As-Offered Fixed
Rate provided for in the Credit Agreement) applicable, from time to time, to
outstanding balances under the Credit Agreement, or to the extent that the all
amounts due and owing under the Credit Agreement have been repaid in full, the
floating interest rate that would be applicable to amounts outstanding under the
Credit Agreement; provided that the Interest Payment Dates and Interest Periods
(as defined in the Bond) shall remain the same as set forth in the Bond. 

          (e)          Payment Upon Redemption or Prepayment.  Payment in
respect of the redemption or prepayment of the Bond shall be made by the
Borrower by wire transfer of immediately available funds to the bank account
specified by the Bank.  Except in the event of the redemption of the Bond in its
entirety, any such redemption shall be made without surrender of the Bond by the
Bank for payment, provided that the Borrower’ records of such payment shall be
conclusive and binding on the Bank, absent manifest error.

          (f)          Breakage Costs.  In addition to any amounts due in
connection with the redemption of the Bond as set forth above, in the event of
any redemption or prepayment of the

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bond for any reason, whether by redemption, prepayment, acceleration or
otherwise, there shall be paid to the Bank an additional amount equal to the sum
of all actual losses or expenses suffered or incurred by the Bank as a result of
the redemption or prepayment, which is specifically limited to any loss,
breakage or other cost or expense incurred by reason of the termination of any
interest rate protection agreement .

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 7.
ISSUE OF BOND

 

SECTION 7.1

Sale and Purchase of the Bond; Loan of Proceeds; Application of Proceeds.

          In order to provide funds for the payment of the costs of the
Refunding Program, the Authority agrees to issue the Bond, concurrently with the
execution and delivery hereof and to sell the Bond to the Bank.  The Bank shall
purchase the Bond at a purchase price of 100% of the principal amount thereof in
accordance with the terms and conditions hereof.  The proceeds of the Bond are
hereby loaned to the Borrower to be applied to pay a portion of the costs of
redeeming the Prior Bonds in accordance with Section 7.3 below.

 

SECTION 7.2

Delivery of the Bond.

          The Authority will issue and deliver the Bond to the Bank upon payment
of the purchase price therefor and the execution and delivery to the Bank of the
following:

          (a)          Copies of the proceedings of the Authority relating to
the issuance of the Bond duly certified by an Authorized Officer of the
Authority;

          (b)          A written certificate by an authorized officer of
Borrower as to the names and signatures of the officers of Borrower authorized
to sign this Agreement and the other documents or certificates of Borrower to be
executed and delivered pursuant hereto.  The Bank may conclusively rely on, and
be protected in acting upon, such certificate until it shall receive a further
certificate by the Secretary or an Assistant Secretary of each Borrower amending
prior certificate;

          (c)          A copy of the resolutions of the Board of Directors of
the Borrower certified by the Secretary or Assistant Secretary thereof
authorizing and approving the execution and delivery of this Agreement and all
other documents delivered pursuant to this Agreement, and such other corporate
documents and records as the Bank may reasonably request;

          (d)          Original executed counterparts of this Agreement, the
Mortgage, the Security Agreement, the Tax Agreement and other appropriate
documents;

          (e)          Opinions in form and substance satisfactory to the
Authority and the Bank dated as of the date of the closing of (i) Counsel for
the Authority, (ii) Bond Counsel and (iii) Counsel for the Borrower;

          (f)          Evidence satisfactory to the Bank of the maintenance by
the Borrower of insurance as required in the Mortgage;

          (g)          Results of UCC, tax and judgment searches on the Borrower
and, if applicable, releases and/or termination statements terminating, or other
evidence satisfactory to the Bank of the termination (or satisfactory provision
for termination) of, all liens and security interests relating to the Mortgaged
Property (except as permitted in the Mortgage) and the Equipment (except as
permitted in the Security Agreement);

16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (h)          Evidence satisfactory to the Bank of the filing of all
UCC-1 financing statements required to perfect the liens and security interests
created under the Mortgage and the Security Agreement and the assignment by the
Authority to the Bank of its rights hereunder in accordance with Section 10.6
hereof;

          (i)          Evidence satisfactory to the Bank of the full payment and
discharge of the Prior Bonds and all payment obligations of the Borrower with
respect thereto (including all payment obligations of the Borrower with respect
to the letter of credit of Wachovia Bank, National Association, securing the
payment of the Prior Bonds); and

          (j)          Other customary closing certificates and documents as may
reasonably be required by the Bank, the Authority or Bond Counsel.

 

SECTION 7.3

Disposition of Proceeds of the Bond.

          Upon the issuance and sale of the Bond in accordance herewith, the
Bank shall pay the purchase price therefor to or upon the order of the Borrower
to be applied on the date hereof to pay the principal amount due upon the
redemption of the Prior Bonds on the date hereof or to reimburse the issuer of
the letter of credit securing the Prior Bonds for a draw on such letter of
credit to pay such principal.  All other costs and expenses of the Refunding
Program shall be paid by the Borrower out of sources of funds other than the
Bond.

17

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 8.
LOAN PAYMENTS AND ADDITIONAL SUMS

 

SECTION 8.1

Loan Payments.

          (a)          The Borrower shall pay to the Bank, on behalf of the
Authority, the following sums as loan payments hereunder at the following times,
in immediately available funds:

 

          (i)          on each Interest Payment Date during the term of this
Agreement, an amount which is sufficient to pay the interest then due on the
Bond.  The amount of interest due shall be determined by the Bank and shall be
deducted by the Bank from the Borrower’s deposit account held by the Bank.  The
Bank shall provide the Borrower with written notice of such deduction and the
amount thereof within ten (10) days after the Interest Payment Date;

 

 

 

          (ii)         on the maturity date of the Bond, the principal amount
thereof then maturing; and

 

 

 

          (iii)        on the redemption dates established for the Bond to be
redeemed pursuant to Section 6.1 hereof (if any), an amount equal to the
redemption price due on such date, including as part of such redemption price
any additional amount payable in accordance with Section 6.1(f) hereof.

          (b)          In any event, the sum of the loan payments payable under
this Section 8.1 shall be sufficient to pay the total amount due with respect to
such principal and interest (including but not limited to interest and late
charges payable pursuant to the Bond on any overdue amount) on the Bond, as and
when due, and the Borrower shall forthwith pay any deficiency to the Bank.  If
at any time the Bond has been fully paid and discharged within the meaning of
the terms hereof, the Borrower shall not be obligated to make any further
payments under this Section.

          (c)          Payment by the Borrower of the loan payments set forth
above shall be made by check, by bank wire transfer in immediately available
funds to such account of the Bank as the Bank shall designate or by debit of a
deposit account maintained by the Borrower with the Bank, in any case as the
Bank and the Borrower shall agree.

 

SECTION 8.2

Payment of Fees, Charges and Expenses.

          (a)          The Borrower shall pay to, or upon the order of, the
Authority, upon request of the Authority, such amounts required to pay the
Authority’s customary administrative fees and to pay or reimburse its reasonable
administrative expenses, including reasonable counsel fees, incurred from time
to time in connection with the making by the Authority of the Loan to the
Borrower of the proceeds of the Bond and all other services or actions of the
Authority in connection with this Agreement.

          (b)          The Borrower (1) will reimburse the Bank on demand for
the reasonable costs and expenses of the Bank in connection with the
preparation, execution, issuance and delivery of this Agreement, the Bond, the
Mortgage, the Security Agreement and the other instruments and documents to be
delivered hereunder (including the reasonable fees and out-of-pocket expenses

18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

of Counsel with respect thereto) and (2) will reimburse the Bank on demand for
the reasonable costs and expenses, if any, of the Bank in connection with the
enforcement of this Agreement and the Bond (including the reasonable fees and
out-of-pocket expenses of Counsel with respect thereto).

 

SECTION 8.3

Maintenance of Loan Account.

          The Bank shall open and maintain on its books a loan account (the
“Loan Account”) with respect to advances made, repayments, prepayments, the
computation and payment of interest and fees and the computation and final
payment of all other amounts due and sums paid to the Bank under this Agreement
and the Bond.  Unless the Borrower object in writing to the information
contained in a statement delivered to the Borrower by the Bank regarding the
Loan Account within thirty (30) days of receipt of such statement, the
information contained in such statement and in the Loan Account will, absent
manifest error, be conclusive and binding on the Borrower as to the amount at
any time due to the Bank from the Borrower under this Agreement and from the
Authority to the Bank under the Bond.  The Authority shall have the, right to
receive copies of all statements of the Bank with respect to the Loan Account
upon its written request to the Bank.

 

SECTION 8.4

Repayment.

          After payment in full of all sums due hereunder, the Bond shall be
marked “paid in full” but retained by the Bank until the regular limitations
period within which the Internal Revenue Service may claim the interest payable
pursuant to the Bond to be not exempt from federal income taxes has elapsed
without such claim being made.  Notwithstanding such marking of the Bond or its
return by the Bank, the Borrower shall remain liable for payment of sums, if
any, required to be paid under this Agreement.

 

SECTION 8.5

No Abatement or Setoff.

          The Borrower shall pay all loan payments and all additional sums
required hereunder without suspension or abatement of any nature,
notwithstanding that all or any part of the Borrower’s facilities shall have
been wholly or partially destroyed, damaged or injured and shall not have been
repaired, replaced or rebuilt.  So long as any portion of the Bond remains
Outstanding, the obligations of the Borrower to pay all sums due from the
Borrower hereunder shall be absolute and unconditional for which the Borrower
pledge their full faith and credit and shall not be suspended, abated, reduced,
abrogated, waived, diminished or otherwise modified in any manner or to any
extent whatsoever, regardless of any rights of setoff, recoupment or
counterclaim that either Borrower might otherwise have against the Authority,
the Bank or any other party or parties and regardless of any contingency, act of
god, event or cause whatsoever and notwithstanding any circumstances or
occurrence that may arise or take place after the date hereof, including but
without limiting the generality of the foregoing:

          (a)          any damage to or destruction of any part or all of the
Borrower’s facilities, including the Project Facilities;

19

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (b)          the taking or damaging of any part or all of the
Borrower’s facilities, by any public authority or agency in the exercise of the
power of or in the nature of eminent domain or by way of a conveyance in lieu of
such exercise or otherwise;

          (c)          any assignment, novation, merger, consolidation, or
transfer of assets, whether with or without the approval of the Authority;

          (d)          any failure of the Authority to perform or observe any
agreement or covenant, whether express or implied, or any duty, liability or
obligation arising out of or in connection with this Agreement and the Bond;

          (e)          any act or circumstances that may constitute an eviction
or constructive eviction;

          (f)           failure of consideration, failure of title or commercial
frustration;

          (g)          any change in the tax laws or other laws of the United
States or of any state or other governmental authority; or

          (h)          any determination that the Bond or the interest payable
thereon is subject to Federal taxation.

20

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 9.
[INTENTIONALLY OMITTED]

21

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 10.
COVENANTS AND AGREEMENTS OF AUTHORITY

 

SECTION 10.1

Payment of the Bond.

          The Authority covenants that it will promptly pay, or cause to be
paid, the principal and redemption price of and interest on the Bond at the
places, on the dates and in the manner provided herein and in the Bond according
to the true intent and meaning thereof, but only from the amounts payable by the
Borrower under this Agreement.  It is hereby acknowledged and agreed that the
Bond is a special obligation of the Authority payable as above provided, shall
not be in any way a debt or liability of the Commonwealth or any political
subdivision thereof, except the non-recourse obligation of the Authority, and
shall not create or constitute any indebtedness, liability or obligation of the
Commonwealth or any political subdivision thereof, except the non-recourse
obligation of the Authority, either legal, moral or otherwise.  The Bond does
not now and shall never constitute a charge against the general credit of the
Authority.

 

SECTION 10.2

Tax Covenant.

          The Authority hereby covenants not to take any action or permit any
action to be taken which would cause the interest of the Bond to lose the
exclusion from gross income of interest on the Bond for purposes of federal
income taxation (except for any period during which the Bond is held by a
“substantial user” or a “related person” to a substantial user within the
meaning of Section 147(a) of the Code).  The Authority agrees that it will at
all times do and perform all acts and things reasonably necessary in order to
assure that interest paid on the Bond will, for purposes of federal income
taxation, be and remain excludable from the gross income of any holder(s) of the
Bonds (except for any period during which the Bond is held by a “substantial
user” or a “related person” to a substantial user within the meaning of Section
147(a) of the Code).  All of the representations and warranties of the Authority
contained in the Tax Certificate are incorporated herein by reference with the
same force and effect as if set out in full herein.

 

SECTION 10.3

Performance of Covenants.

          The Authority covenants that it will faithfully perform at all times
all covenants, undertakings, stipulations and provisions contained in this
Agreement, in the Bond and in all proceedings of the Authority pertaining
thereto.

 

SECTION 10.4

Priority of Pledge.

          The pledge herein made of certain payments made by the Borrower
hereunder shall at no time be impaired by the Authority and such payments shall
not otherwise be pledged and no Persons shall have any rights with respect
thereto except as provided herein.

 

SECTION 10.5

Rights Under Agreement.

          The Authority and the Borrower agree that the Bank may, as owner of
the Bond, in its own name or to the extent permitted by law in the name of the
Authority, enforce all rights of the Authority and all obligations of the
Borrower under and pursuant to this Agreement (except the

22

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Reserved Rights of the Authority, and the obligations of the Borrower related
thereto, that are not assigned for the benefit of the Bank as specified in
Section 10.6 hereof) for and on behalf of the Bank, whether or not the Authority
is in default hereunder.

 

SECTION 10.6

Assignment to Bank; Security Agreement.

          (a)          As security for the performance of the Authority’s
obligations hereunder and with respect to the Bond, the Authority hereby
pledges, assigns and conveys to the Bank, and grants to the Bank a security
interest in, all right, title and interest of the Authority in and to this
Agreement, and all sums payable in respect of the indebtedness of the Borrower
evidenced hereby, other than the Reserved Rights of the Authority.  The
Authority directs that all payments by the Borrower hereunder (except for
payments to the Authority pursuant to Sections 8.2 or 15.6 hereof) be paid
directly to the Bank.  If, notwithstanding these arrangements, the Authority
shall receive any such payments, the Authority shall immediately pay over the
same to the Bank.

          (b)          The Borrower consents to such assignment and, except as
otherwise provided in subsection (a) hereof, agrees to pay all amounts payable
hereunder directly to the Bank.

 

SECTION 10.7

Instruments of Further Assurance.

          The Authority covenants that it will do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered, such
agreements supplemental hereto and such further acts, instruments and documents
as the Bank may reasonably require for the better assuring, transferring,
conveying, pledging and assigning to the Bank the rights assigned hereby for the
payment of the principal or redemption price of and interest on the Bond.

 

SECTION 10.8

Continued Existence, etc.

          The Authority agrees that it will do or cause to be done in a timely
manner all things necessary to preserve and keep in full force and effect its
existence so long as the Bond remains Outstanding and to carry out the terms of
this Agreement.

 

SECTION 10.9

General Compliance with All Duties.

          The Authority shall faithfully and punctually perform all duties, with
respect to the Refunding Program required by the Constitution and laws of the
Commonwealth, and by the terms and provisions of this Agreement.

 

SECTION 10.10

Enforcement of Duties and Obligations of the Borrower.

          The Authority may, and at the written direction of the Bank shall,
take any legally available action to cause the Borrower to fully perform all
duties and acts and fully comply with the covenants of the Borrower imposed by
this Agreement in the manner and at the times provided therein.  So long as no
Event of Default hereunder shall have occurred and be continuing, the Authority
may exercise all its rights under this Agreement, but the Authority shall not,
without the consent of the Bank, amend any of the same so as to diminish the
amounts payable thereunder or otherwise so as to adversely affect the
Authority’s or the Borrower’s ability to perform its covenants under this
Agreement.

23

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

SECTION 10.11

Non-Discrimination.

          During the term of this Agreement, Borrower agrees, as to itself and
as to each occupant of the Project Facilities (each, an “Occupant”) as follows:

                    (a)          In the hiring of any employee(s) for the
manufacture of supplies, performance of work, or any other activity required
under the contract or any subcontract, the Occupant, or any person acting on
behalf of the Occupant shall not by reason of gender, race, creed, or color,
discriminate against any citizen of the Commonwealth of Pennsylvania (the
“Commonwealth”) who is qualified and available to perform the work to which the
employment relates.

                    (b)          Neither Occupant nor any person on their behalf
shall in any manner discriminate against or intimidate any employee involved in
the manufacture of supplies, the performance of work, or any other activity
required under the contract on account of gender, race, creed or color.

                    (c)          Each Occupant shall establish and maintain a
written sexual harassment policy and shall inform their employees of the
policy.  The policy must contain a notice that sexual harassment will not be
tolerated and employees who practice it will be disciplined.

                    (d)          No Occupant shall not discriminate by reason of
gender, race, creed, or color against any contractor or supplier who is
qualified to perform work on or in connection with the Project Facilities. 

                    (e)          Each Occupant shall furnish all necessary
employment documents and records to and permit access to their books, records,
and accounts by the contracting agency and the Bureau of Contract Administration
and Business Development, for purposes of investigation, to ascertain compliance
with provisions of this Nondiscrimination/Sexual Harassment Clause.  If any
Occupant does not possess documents or records reflecting the necessary
information requested, the Occupant shall furnish such information on reporting
forms supplied by the contracting agency or the Bureau of Contract
Administration and Business Development.

                    (f)          The Occupant shall include the provisions of
this Nondiscrimination/Sexual Harassment Clause in every contract so that such
provisions will be binding upon each subcontractor. 

                    (g)          The Commonwealth may cancel or terminate the
contract, and all money due or to become due under the contract may be forfeited
for a violation of the terms and conditions of this Nondiscrimination/Sexual
Harassment Clause.  In addition, the agency may proceed with debarment or
suspension and may place the Occupant in the Contractor Responsibility File.

 

SECTION 10.12

Inspection of Books.

          The Authority covenants and agrees that all books and documents in its
possession relating to the Refunding Program and the Bond shall at all
reasonable times be open to inspection by such accountants or other agents as
the Bank or the Borrower may from time to

24

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

time designate.

25

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 11.
COVENANTS OF THE BORROWER

 

SECTION 11.1

Bond Not to Become Taxable.

          (a)          The Borrower hereby covenants to the Authority and to the
Bank that, notwithstanding any other provision of this Agreement or any other
instrument, it will not make any investment or other use of the proceeds of the
Bond which, if such investment or use had been reasonably expected on the date
of issue of the Bond, would cause the Bond to fail to qualify as a “qualified
small issue bond” as defined in Section 144(a) of the Code or to be an
“arbitrage bond” under Section 148 of the Code and the regulations promulgated
thereunder; that it will comply with the requirements of Sections 103 and 141
through 150 of the Code and any regulations applicable thereto throughout the
term of the Bond; and that it will not take or omit to take any action over
which it has control, which action or omission, as the case may be, would impair
the exclusion from gross income for federal income tax purposes of the interest
on the Bond.  The terms and provisions of the Tax Agreement are hereby
incorporated by reference.

          (b)          The Borrower covenants that it will not take any action
or permit any action to be taken or fail to take any action, if any such action
or failure to take action would cause the interest on the Bond to lose the
exclusion from gross income for purposes of federal income taxation (except for
any period during which the Bond is held by a “substantial user” or a “related
person” to a substantial user within the meaning of Section 147 of the Code). 
The Borrower agrees that it will at all times do and perform all acts and things
necessary in order to assure that interest paid on the Bond will, for purposes
of federal income taxation, be and remain excludable from the gross income of
the Bank (except for any period during which the Bond is held by a “substantial
user” or a “related person” to a substantial user within the meaning of Section
147(a) of the Code).

          (c)          The parties acknowledge that all of the sale proceeds of
the Bond shall be fully expended on the date hereof to refund the Prior Bonds
and that, accordingly, the Borrower shall have complied with the six month
exception to the arbitrage rebate requirement set forth in Section 148(f)(4)(B)
of the Code.

 

SECTION 11.2

Deficiencies in Revenues.

          If for any reason amounts paid by the Borrower hereunder would not be
sufficient to make payments of principal of and interest on the Bond when and as
the same shall become due and payable at maturity or otherwise, the Borrower
will pay promptly the amounts required from time to time to make up any such
deficiency.

 

SECTION 11.3

Further Assurances; Financing Statements.

          The Borrower shall perform or cause to be performed any such acts, and
execute and cause to be executed any and all further instruments as may be
required by law or as shall reasonably be requested by the Authority or the Bank
to carry out or effect the terms of this Agreement.  The Borrower, if required
by the Bank, will join with the Authority and the Bank in executing such
financing statements and other documents under the Uniform Commercial Code as in
effect in the State or other applicable law as the Authority or Bank may specify
and will

26

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

pay the costs of filing the same in such public offices as the Authority or Bank
shall designate, in order to preserve the security interests granted under this
Agreement or any other Financing Document.  For purposes of carrying out this
provision, the Borrower hereby grants to the Bank an irrevocable power of
attorney to execute on its behalf and to file in all appropriate jurisdictions
such instruments as shall be required, in the judgment of the Bank, to evidence,
perfect or preserve any lien or security interest in favor of the Bank granted
in this Agreement or in any other Financing Document.

 

SECTION 11.4

Use of Project Facilities.

          The Borrower shall use or cause the Project Facilities to be used as
an authorized project for a purpose and use as provided for under the Act until
payment of the Bond has been made in full.

 

SECTION 11.5

Mortgage.

          The Borrower acknowledges and agrees that the payment obligations of
the Borrower with respect to the Bond are secured as provided in the Mortgage
and the Security Agreement.

 

SECTION 11.6

Additional Collateral.

          In the event that the Bank has the right to require that the Borrower
obtain and deliver to the Bank a standby letter of credit pursuant to section
5.12 of the Credit Agreement, the Bank may also require the Borrower to obtain
and deliver to the Bank a standby letter of credit in the Outstanding principal
amount of the Bond as additional collateral (“Additional Collateral”).  Such
standby letter of credit shall be in the same form and content as the form
thereof set forth in the Credit Agreement. The Bank shall be permitted to make
partial draws upon the Additional Collateral for payments of principal and
interest. 

 

SECTION 11.7

Credit Agreement.

          The Borrower shall, at all times while any amount is Outstanding on
the Bond, comply with the covenants of the Borrower set forth in the Credit
Agreement other than the covenant set forth in Section 5.12 therein.

27

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 12.
LIMITED OBLIGATION

 

SECTION 12.1

Source of Payment of the Bond.

          The Bond and all payments by the Authority thereunder are not general
obligations of the Authority but are limited obligations payable by the
Authority solely from the revenues and receipts derived by the Authority
pursuant to this Agreement.  The Bond and the interest thereon shall not be
deemed to constitute a debt, liability, general obligation or a pledge of the
faith and credit or the taxing power of the Commonwealth or any political
subdivision thereof, and do not directly, indirectly or contingently obligate
the Commonwealth or any political subdivision thereof to levy or to pledge any
form of taxation whatever for the payment of said principal and interest.  Any
liability of any kind whatsoever incurred by the Authority under or by reason of
this Agreement shall be payable solely from the proceeds of the Bond and from
revenues to be received by the Authority under the provisions of this Agreement
and not from any other fund or source.

28

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 13.
EVENTS OF DEFAULT AND REMEDIES

 

SECTION 13.1

Events of Default.

          Each of the following shall be an “Event of Default” under this
Agreement:

          (a)          Failure to pay when due any interest on the Bond; or
failure to pay any principal or redemption price of the Bond when due, whether
by redemption or at the stated maturity thereof, by acceleration or otherwise;
or

          (b)          Failure to pay any other fee, expense or other payment
due hereunder within five (5) business days after demand is made; or

          (c)          Failure to observe or perform any other term, covenant,
condition or agreement set forth in this Agreement, where the Borrower does not
cure such failure within ten (10) business days after notice from the Bank;

          (d)          Failure to provide a standby letter of credit when
requested by the Bank pursuant to section 11.6 hereof; or

          (e)          The occurrence of any default under the Mortgage or the
Security Agreement (subject to applicable periods of grace or cure, if any, as
may be provided therein); or

          (f)          The Borrower shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking position by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing; or

          (g)          An involuntary case or other proceeding shall be
commenced against the Borrower seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against the Borrower or any subsidiary of the
Borrower under the Federal bankruptcy laws as now or hereafter in effect; or

          (f)          If any Change of Control (as defined in the Credit
Agreement) shall occur; or

          (g)          If the Borrower shall fail to pay any obligation for the
payment of borrowed money or the installment purchase price of property or on
account of a lease of property (a “Credit Obligation”) owing by it, or any
interest or premium thereon, when due, whether such Credit Obligation shall
become due by scheduled maturity, by required prepayment, by

29

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

acceleration, by demand or otherwise, or the Borrower shall fail to perform any
term, covenant or agreement on its part to be performed under any agreement or
instrument evidencing or securing or relating to any such Credit Obligation when
required to be performed, if the effect of such failure is to accelerate, or to
permit the holder or holders of such Credit Obligation in excess of $250,000 to
accelerate, the maturity of such Credit Obligation, whether or not such failure
to perform shall be waived by the holder or holders of such Credit Obligation,
unless such waiver has the effect of terminating the right of such holder or
holders to accelerate the maturity of such Credit Obligation as a result of such
failure; or

          (h)          If any representation or warranty by or on behalf of the
Borrower made herein or in any report, certificate, financial statement or other
instrument delivered to Bank shall prove to be false or misleading in any
material respect when made; or

          (i)          If any default shall occur with respect to any other
Indebtedness of the Borrower to Bank in excess of $25,000, subject to the
Borrower’s right to notice and opportunity to cure, if any, under the
instruments which evidence or secure such Indebtedness; or

          (j)          The occurrence of any material adverse change in the
business, financial condition, results of operations or business prospects of
the Borrower, as determined by Bank in its sole discretion; or

          (k)          Failure of the Borrower to maintain its Financial Assets
(other than $100,000) at all times in an account(s) with the Bank and/or its
affiliates; or

          (l)          A judgment or lien (with respect to which full adequate
insurance is not maintained) in excess of $250,000 (individually or in the
aggregate) is entered against the Borrower, or the property of the Borrower
becomes subject to any attachment, garnishment, levy or lien; or

          (m)          The Borrower dissolves, liquidates or ceases to conduct
operations, or prepares or attempts to do any of the foregoing; or

          (n)          The Borrower ceases to operate its business at its pilot
plant located in its 102 Witmer Road, Horsham, Pennsylvania facility due to the
failure of the Borrower to be in compliance with applicable laws, regulations
and specifications of the United States Food and Drug Administration or any
other relevant governmental regulatory agency or authority; or

          (o)          Any Event of Default occurs under the Credit Agreement.

 

SECTION 13.2

Acceleration.

          If any Event of Default under clause (d) or (e) of Section 13.1 hereof
occurs, then the principal of the Bond then Outstanding, together with interest
accrued thereon, plus any amount that would otherwise be due by reason of a
prepayment of the Bond under Article 6 hereof by reason of Section 6.1(g)
hereof, shall become due and payable immediately without notice or demand.  Upon
the occurrence of any Event of Default under Section 13.1 hereof other than an
Event of Default under clause (d) or (e), the Bank may, by notice in writing
delivered to the Authority and the Borrower, declare the principal of the Bond
and the interest accrued thereon to

30

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

the date of such acceleration immediately due and payable, and the same shall
thereupon become and be immediately due and payable.  Upon any acceleration of
the Bond under this Section 13.2, all amounts payable under Section 6.1(f) and
8.1 hereof shall be immediately due and payable.

 

SECTION 13.3

Legal Proceedings by Bank.

          Upon the occurrence of any Event of Default under Section 13.1 hereof,
the Bank may:

          (a)          by mandamus, or other suit, action or proceeding at law
or in equity, enforce all of its rights as owner of the Bond, and require the
Borrower to carry out any other agreements with or for the benefit of the owner
of the Bond;

          (b)          bring suit upon the Bond;

          (c)          by action or suit in law or equity enjoin any acts or
things which may be unlawful or in violation of the rights of the owner of the
Bond; or

          (d)          take or cause to be taken any action available under
applicable law as the beneficiary of the liens and security interests and other
rights created under the Mortgage and the Security Agreement.

          No remedy conferred upon or reserved to the Bank is intended to be
exclusive of any other remedy, but each and every such remedy shall be
cumulative and shall be in addition to any other remedy given to the Bank
hereunder or now or hereafter existing at law, in equity or by statute.  Nothing
herein contained shall affect or impair the right of action, which is absolute
and unconditional, of the owner of the Bond to institute suits to enforce
payment thereof.

          No delay or omission to exercise any right or power accruing upon any
Event of Default shall impair any such right or power or shall be construed to
be a waiver of any such Event of Default or acquiescence therein; and every such
right and power may be exercised from time to time and as often as may be deemed
expedient.

          No waiver of any Event of Default hereunder shall extend to or shall
affect any subsequent Event of Default or shall impair any rights or remedies
consequent thereon.

 

SECTION 13.4

Application of Moneys.

          All moneys received by the owner of the Bond upon the exercise of any
remedies provided in Section 13.3 hereof shall be applied ratably to the payment
of the principal, redemption price and interest then due and unpaid upon the
Bond (together with interest on overdue installments of principal and, to the
extent permitted by law, on any overdue interest, at the rate per annum
specified in the Bond for such overdue installments).

31

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

SECTION 13.5

Intentionally Omitted.


 

SECTION 13.6

Waivers of Events of Default; Rescission of Declaration of Maturity.

          The Bank may waive any Event of Default under this Agreement and its
consequences, or rescind any declaration of maturity of principal of the Bond. 
In case of any such waiver or rescission, then and in every such case the
Authority, the Borrower and the Bank, respectively, shall be restored to their
former positions and rights under this Agreement, but no such waiver or
rescission shall extend to any subsequent or other default, or impair any right
consequent thereon.  All waivers under this Agreement shall be in writing and a
copy of each waiver affecting the Bond shall be delivered to the Authority and
the Borrower.

 

SECTION 13.7

Additional Remedies.

          In addition to the above remedies, if the Borrower commits a breach,
or threatens to commit a breach of this Agreement, or of any other document
executed in connection therewith, the Authority shall have the right and remedy,
without posting bond or other security, to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach may cause
immediate and irreparable injury to the Authority for which money damages may
not provide an adequate remedy.

32

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 14.
AMENDMENTS TO AGREEMENT

 

SECTION 14.1

Amendments to Agreement.

          This Agreement may be amended only by the written agreement of the
Authority, the Borrower and the Bank, except that any of the covenants and
agreements of the Borrower set forth in Sections 11.5, 11.6, and 11.7 hereof may
be amended by the Borrower and the Bank, without the consent of the Authority;
provided, however, that prompt written notice of any such amendment shall be
provided to the Authority.  To the extent that the Credit Agreement is amended
such that any representations, warranties or covenants of either the Borrower or
the Bank therein, or any Events of Default thereunder, are modified or waived in
any way, such modification or waiver shall automatically be made applicable to
this Agreement and any applicable Financing Document, without need of written
amendment hereto or thereto.

ARTICLE 15.
MISCELLANEOUS

 

SECTION 15.1

Limitation of Rights.

          With the exception of rights herein expressly conferred, nothing
expressed or mentioned in or to be implied from this Agreement, or the Bond, is
intended or shall be construed to give to any Person, other than the Authority,
the Borrower and the Bank, any legal or equitable right, remedy or claim under
or in respect to this Agreement or any covenants, conditions and provisions
herein contained; this Agreement and all of the covenants, conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of the Authority, the Borrower and the Bank as herein provided.

 

SECTION 15.2

Severability.

          If any provision of this Agreement shall be held or deemed to be or
shall, in fact, be inoperative or unenforceable as applied in any particular
case in any jurisdiction or jurisdictions or in all jurisdictions, or in all
cases, because it conflicts with any other provision or provisions hereof or any
Constitution or statute or rule of public policy, or for any other reason, such
circumstances shall not have the effect of rendering the provision in question
inoperative or unenforceable in any other case or circumstance, or of rendering
any other provision or provisions herein contained invalid, inoperative, or
unenforceable to any extent whatever.

          The invalidity of any one or more phrases, sentences, clauses or
Sections in this Agreement contained, shall not affect the remaining portions of
this Agreement, or any part thereof.

 

SECTION 15.3

Notices.

          All notices and directions to any party to this Agreement shall be in
writing or sent electronically, and, except as otherwise provided, shall be
deemed to be sufficiently given if sent registered or certified mail, by
facsimile, by e-mail (with receipt confirmed), by overnight national courier
service with charges prepaid, or by delivery during business hours to the
parties,

33

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

at the following addresses:

 

Borrower:

 

 

 

Neose Technologies, Inc.

 

102 Witmer Road

 

Horsham, Pennsylvania 19044

 

Attention:  General Counsel

 

Fax:  215-315-9100

 

 

 

With a copy to:

 

 

 

Pepper Hamilton LLP

 

3000 Two Logan Square

 

18th and Arch Streets

 

Philadelphia, PA 19103

 

Attention:  Barry M. Abelson, Esquire

 

Fax:  215-981-4750

 

 

 

Authority:

 

Montgomery County Industrial Development Authority

 

Montgomery County Economic & Workforce Development

 

Human Services Center, Fifth Floor

 

1430 DeKalb Street

 

P.O. Box 311

 

Norristown, PA 19401

 

Attention:  Gerald Birkelbach

 

Fax:  610-278-5944

 

 

 

Bank:

 

Brown Brothers Harriman & Co.

 

1531 Walnut Street

 

Philadelphia, Pennsylvania 19102

 

Attention:  J. Clark O’Donoghue

 

Title:  Managing Director

 

FAX: 215-864-3989

 

E-Mail:  clark.o’donoghue@bbh.com

or to such other address as the addressee shall have indicated by prior notice
to the one giving the notice or direction in question.  Any notice required to
be sent to the owner of the Bond shall be sent to such party at the address
provided by such party to the Borrower.

 

SECTION 15.4

Acts of Owner of the Bond.

          Any action to be taken by the Bank, as the owner of the Bond may be
evidenced by a written instrument signed or executed by the Bank in person or by
an agent appointed in writing.  The fact and date of the execution by any Person
of any such instrument may be proved by

34

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

acknowledgment before a notary public or other officer empowered to take
acknowledgments or by an affidavit of a witness to such execution.  Any action
by the owner of the Bond shall bind any future owner of the Bond.

 

SECTION 15.5

Exculpation of Authority.

          (a)          In the exercise of the power of the Authority and its
members, officers, employees and agents hereunder, including (without limiting
the foregoing) the application of moneys and any action taken by it in the Event
of Default by the Borrower, neither the Authority nor its members, officers,
employees, or agents shall be accountable to the Borrower or the Bank for any
action taken or omitted by it or its members, officers, employees and agents in
good faith.  The Authority and its members, officers, employees, or agents shall
be protected in its or their acting upon any paper or document believed by it or
them to be genuine, and it or they may conclusively rely upon the advice of
Counsel (who may also be Counsel for the Borrower or the Bank) and may (but need
not) require further evidence of any fact or matter before taking any action.

          (b)          All covenants, stipulations, promises, agreements and
obligations of the Authority contained in this Agreement, the Bond or any
agreement, instrument or certificate entered into or delivered by the Authority
in connection therewith shall be deemed to be the covenants, stipulations,
promises, agreements and obligations of the Authority and not of any member,
officer, employee or agent of the Authority in an individual capacity, and no
recourse shall be had for the payment of the Bond or for any claim based thereon
or under this Agreement or any agreement, instrument or certificate entered into
by the Authority in connection therewith against any member, officer, employee
or agent in an individual capacity.

 

SECTION 15.6

Indemnification Concerning the Project Facilities; Accuracy of Application and
Information in Connection Therewith.

          (a)          The Borrower covenants and agrees, at its sole expense,
to pay and to indemnify and save the Indemnified Parties harmless of, from and
against, any and all claims, damages, demands, expenses, liabilities, and losses
of every kind, character and nature asserted by or on behalf of any Person
arising out of, resulting from or in any way connected with the condition, use,
possession, conduct, management, planning, design, acquisition, construction,
installation, financing or sale of, the Project Facilities and the Refunding
Program, or any part thereof, except for any claim, damage, demand, expense,
liability or loss arising out of the Indemnified Parties’ own gross negligence
or willful misconduct.

          (b)          The Borrower agrees to indemnify and hold harmless the
Indemnified Parties against any and all losses, claims, damages or liabilities
caused by any untrue statement or alleged untrue statement of a material fact
contained herein or in any documentation presented to the Bank or the Authority
and pertaining to the Borrower or the Project Facilities or the Refunding
Program or in information submitted to the Authority or the Bank by the Borrower
with respect to the issuance and purchase of the Bond or otherwise (the
“Borrower Information”) or caused by any omission or alleged omission of any
material fact necessary to be stated in the Borrower Information in order to
make such statements in the Application and pertaining to the Borrower
Information not misleading or incomplete.  The Borrower shall not, however,

35

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

indemnify the Authority or the Bank against claims based upon the bad faith,
fraud or deceit of an Indemnified Party or due to an Indemnified Party’s gross
negligence or willful misconduct.

          (c)          In case any action shall be brought against the
Indemnified Parties based upon any of the above and in respect to which
indemnity may be sought against the Borrower, the party involved may request in
writing that the Borrower assume the defense thereof, including the employment
of Counsel satisfactory to such party, the payment of all reasonable costs and
expenses and the right to negotiate and consent to settlement.  Any one or more
of the Indemnified Parties shall have the right to employ separate Counsel in
any such action, to participate in defense thereof and the Borrower shall assume
the payment of all reasonable costs and expenses with respect thereto.  The
Borrower shall not be liable for any settlement of any such action effected
without its consent, but if settled with the consent of the Borrower or if there
be a final judgment for the plaintiff in any such action, the Borrower agrees to
indemnify and hold harmless the Indemnified Parties from and against any loss or
liability by reason of such settlement or judgment.

          (d)          Any provision herein or elsewhere to the contrary
notwithstanding, this Section 15.6 shall survive the termination of this
Agreement.

          (e)          The Borrower will reimburse the Authority for the
reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) of any action taken by the Authority in connection with any Event of
Default by the Borrower.

          (f)          The Borrower agrees to and does hereby indemnify and hold
harmless the Indemnified Parties against any and all losses, claims, damages or
liabilities (including all costs, expenses, and reasonable counsel fees incurred
in investigating or defending such claim) suffered by any of the Indemnified
Parties and caused by, relating to, arising out of, resulting from, or in any
way connected to an examination, investigation or audit of the Bond by the
Internal Revenue Service.  In the event of such examination, investigation or
audit, the Indemnified Parties shall have the right to employ counsel at the
Borrower’s expense.  In such event, the Borrower shall assume the primary role
in responding to and negotiating with the Internal Revenue Service, but shall
inform the Indemnified Parties of the status of the investigation.  In the event
the Borrower fails to respond adequately and promptly to the Internal Revenue
Service, the Authority shall have the right to assume the primary role in
responding to and negotiating with the Internal Revenue Service and shall have
the right to enter into a closing agreement, for which the Borrower shall be
liable.

          (g)          This indemnity agreement is in addition to any other
liability that the Borrower may otherwise have, including but not limited to any
indemnification by Borrower under the documents relating to the Prior Bonds. 
Notwithstanding anything in the Financing Documents which may limit recourse to
the Borrower or may otherwise purport to limit the Borrower’s liability, the
provisions of this Section shall control the Borrower’s obligations and shall
survive the repayment of the Bond.

 

SECTION 15.7

Counterparts.

          This Agreement may be simultaneously executed in several counterparts,
including by

36

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

facsimile, each of which shall be an original and all of which shall constitute
but one and the same instrument.

 

SECTION 15.8

No Personal Recourse.

          No recourse shall be had for any claim based on the Agreement or the
Bond against any member, officer or employee, past, present or future, of the
Authority or of any successor body as such, either directly or through the
Authority or any such successor body, under any constitutional provision,
statute or rule of law or by the enforcement of any assessment or penalty or by
any legal or equitable proceeding or otherwise.  No covenant, stipulation,
obligation or agreement of the Authority contained in this Agreement shall be
deemed to be a covenant, stipulation, obligation or agreement of any present or
future officer, employee or agent of the Authority in his individual capacity,
and any officer, employee or agent of the Authority executing the Bond shall not
be liable personally thereon or be subject to any personal liability or
accountability by reason of the issuance thereof.

 

SECTION 15.9

Payment of Expenses.

          The Borrower (1) will reimburse the Bank on demand for the reasonable
costs and expenses of the Bank in connection with the preparation, execution,
issuance and delivery of this Agreement, the Bond, the Tax Agreement, the
Mortgage, the Security Agreement and the other instruments and documents to be
delivered hereunder (including the reasonable fees and out-of-pocket expenses of
Counsel with respect thereto) and (2) will reimburse the Bank on demand for the
reasonable costs and expenses, if any, of the Bank in connection with the
enforcement of this Agreement and the Bond (including the reasonable fees and
out-of-pocket expenses of Counsel with respect thereto).

 

SECTION 15.10

Termination.

          Upon the payment in full of the principal of and interest and premium,
if any, due on the Bond at maturity, or the earlier payment of the redemption
price of the Bond then Outstanding (provided that in the case of payment of the
redemption price of the Bond, the Bond shall have been redeemed and cancelled on
the books of the Borrower), and the payment of, or provision for all other
amounts (including expense reimbursements and indemnity payments) due hereunder
to the satisfaction of the Authority, this Agreement and the parties obligations
hereunder shall terminate, except for the obligations of the Borrower pursuant
to Section 15.6 and Section 15.9 hereof, which shall survive the termination of
this Agreement.

 

SECTION 15.11

Set-Off.

          Upon the occurrence and during the continuance of an Event of Default,
the Bank shall have the right, in addition to all other rights and remedies
available to the Bank, without prior notice to the Borrower, to apply toward and
set-off against and apply to the then Outstanding balance of the Bond and any
other amounts due and owing to the Bank hereunder any items or funds held by the
Bank, any and all deposits (whether general or special, time or demand, matured
or unmatured, fixed or contingent, liquidated or unliquidated) and Financial
Assets (as defined in the Credit Agreement) now or hereafter maintained by the
Borrower for its own account with the Bank, and any other indebtedness at any
time held or owing by the Bank to or

37

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

for the credit or the account of the Borrower.  The Bank is hereby authorized to
charge any such account or indebtedness for any amounts then due to the Bank. 
Such right of set-off shall exist whether or not the Bank shall have made any
demand under this Agreement, the Bond or any other Financing Document.  The
Borrower hereby confirms the Bank’s right of set-off, and nothing in this
Agreement shall be deemed any waiver or prohibition of such right of set-off.

 

SECTION 15.12

Judicial Proceedings.

          (a)          The Borrower and the Bank each mutually consent and agree
that any judicial proceedings relating in any way to this Agreement maybe
brought in any court of competent jurisdiction in the Commonwealth of
Pennsylvania or in the United States District Court for the Eastern District of
Pennsylvania.  The Borrower and the Bank each hereby accepts, for themselves and
their respective properties, the non-exclusive jurisdiction of such courts,
agrees to be bound by any judgments rendered by them in connection with this
Agreement, and will not move to transfer any such proceeding to any different
court.  The Borrower and the Bank each waive the defense of forum non conveniens
in any such action or proceeding.

          (b)          Service of process in any proceeding arising out of or
relating to this Agreement may be made by any means permitted by the applicable
rules of court as then in force, or may be made by any form of mail requiring a
signed receipt.

          (c)          Nothing herein shall limit the right of the Bank to bring
proceedings against the Borrower in the courts of any other jurisdiction or be
deemed to constitute a consent to jurisdiction by any party hereto as to Persons
not parties to this Agreement or as to matters not relating to this Agreement.

          (d)          THE BORROWER AND THE BANK EACH HEREBY EXPRESSLY WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING.  THE BORROWER AND
THE BANK FURTHER ACKNOWLEDGE AND AGREE THAT WAIVER OF JURY TRIAL IS A SPECIFIC
AND MATERIAL ASPECT OF THIS AGREEMENT AND THAT THE BANK WOULD NOT HAVE AGREED TO
MAKE THE LOAN OR ACCEPT THIS AGREEMENT OR THE BOND WITHOUT SUCH AGREEMENT.

          (e)          CONFESSION OF JUDGMENT.  BORROWER HEREBY IRREVOCABLY
AUTHORIZES AND EMPOWERS BANK, BY ITS ATTORNEY OR BY THE PROTHONOTARY OR CLERK OF
ANY COURT OF RECORD IN COMMONWEALTH OF PENNSYLVANIA OR IN ANY JURISDICTION WHERE
PERMITTED BY LAW, UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, TO APPEAR FOR BORROWER AND CONFESS AND ENTER JUDGMENT AGAINST BORROWER
IN FAVOR OF BANK IN ANY JURISDICTION WHERE BORROWER OR ANY OF ITS PROPERTY IS
LOCATED FOR THE AMOUNT OF ALL OBLIGATIONS AND OTHER SUMS DUE OR TO BECOME DUE BY
BORROWER TO BANK UNDER THIS AGREEMENT, TOGETHER WITH COSTS OF SUIT AND WITH
ACTUAL COLLECTION COSTS (INCLUDING ATTORNEYS’ FEES), WITH OR WITHOUT
DECLARATION, WITHOUT STAY OF EXECUTION AND WITH RELEASE OF ALL ERRORS AND THE
RIGHT TO ISSUE EXECUTION FORTHWITH, AND FOR DOING SO THIS AGREEMENT OR A COPY
HEREOF VERIFIED BY AFFIDAVIT SHALL BE

38

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SUFFICIENT WARRANT.  BORROWER HEREBY WAIVES ALL RELIEF FROM ANY APPRAISEMENT,
STAY OR EXEMPTION LAWS OF ANY STATE NOW IN FORCE OR HEREAFTER ENACTED.  THIS
AUTHORITY AND POWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF, AND JUDGMENT
MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME AS OFTEN AS THERE IS OCCASION
THEREFOR UNTIL ALL SUMS DUE AND OWING HEREUNDER ARE FULLY PAID, PERFORMED,
DISCHARGED AND SATISFIED. 

                        BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS
BANK, BY ITS ATTORNEY OR BY THE PROTHONOTARY OR CLERK OF ANY COURT OF RECORD IN
THE COMMONWEALTH OF PENNSYLVANIA OR IN ANY JURISDICTION WHERE PERMITTED BY LAW,
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, OR AT ANY TIME THEREAFTER, TO APPEAR
FOR BORROWER, AS WELL AS FOR ANY PERSONS CLAIMING UNDER, BY OR THROUGH BORROWER,
IN AN ACTION OR ACTIONS FOR REPLEVIN OR OTHER APPROPRIATE ACTION AGAINST
BORROWER TO CONFESS AND ENTER JUDGMENT AGAINST BORROWER, FOR RECOVERY OF
POSSESSION OF ANY OR ALL OF THE MORTGAGED PROPERTY AND/OR THE PROCEEDS THEREOF,
TOGETHER WITH COSTS OF SUIT AND WITH ACTUAL COLLECTION COSTS (INCLUDING
ATTORNEYS’ FEES), WITHOUT THE NECESSITY OF FILING ANY BOND AND WITHOUT STAY OF
EXECUTION OR APPEAL AND WITH RELEASE OF ALL ERRORS AND FOR DOING SO THIS
AGREEMENT OR A COPY HEREOF VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT,
WHEREUPON A JUDGMENT AND/OR WRIT OF POSSESSION AND/OR REPLEVIN OR OTHER
APPROPRIATE PROCESS TO OBTAIN POSSESSION OF SUCH MORTGAGED PROPERTY MAY BE
ISSUED FORTHWITH, WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER.  THIS
AUTHORITY AND POWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF, AND JUDGMENT
MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME AS OFTEN AS THERE IS OCCASION
THEREFOR UNTIL ALL SUMS DUE AND OWING HEREUNDER ARE FULLY PAID, PERFORMED,
DISCHARGED AND SATISFIED.    

 

SECTION 15.13

Authorization of Agreement; Agreement to Constitute Contract.

          This Agreement is entered into pursuant to the Act and the Resolution
and the provisions of this Agreement shall be deemed to be and shall constitute
a contract among the Authority, the Borrower and the Bank.

[Signatures follow on next page]

39

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized all as of the date first
above written.

 

 

 

MONTGOMERY COUNTY INDUSTRIAL
DEVELOPMENT AUTHORITY

 

 

 

 

 

 

 

 

Attest:

 

 

By:

/s/ Sherry L. Horowitz

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Gerald J. Birkelbach

 

 

Name:  Sherry L. Horowitz, Esquire

 

Assistant Secretary

 

 

Title:    Chairperson

 

 

 

 

 

 

 

 

 

 

 

 

 

NEOSE TECHNOLOGIES, INC., a
Delaware corporation

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

By:

/s/ C. Boyd Clarke

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Name:     C. Boyd Clarke

 

Title:

 

 

Title:       President and CEO

 

 

 

 

 

 

 

 

 

 

 

BROWN BROTHERS HARRIMAN & CO.

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

By:

/s/ J. Clark O’Donoghue

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Name:  J. Clark O’Donoghue

 

Title:

 

 

Title:  Managing Director

40

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT “A”
[FORM OF BOND]

Montgomery County Industrial Development Authority
Variable Rate Revenue Bond
(Neose Technologies, Inc. Project)
Series 2004

No.

$1,000,000

          MONTGOMERY COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY (the “Authority”),
a body corporate and politic and a public instrumentality duly existing under
the laws of the Commonwealth of Pennsylvania (the “Commonwealth”), for value
received, hereby promises to pay (but only from the special revenues and funds
hereinafter described) to BROWN BROTHERS HARRIMAN & CO., or its registered
assigns (the “Bank”), on March 31, 2014, upon the presentation and surrender
hereof at the principal office of the Borrower herein described, the principal
sum of ONE MILLION DOLLARS ($1,000,000), and to pay (but only out of the sources
hereinafter mentioned) interest on said principal sum at the interest rate
hereinafter described.  Payment of the principal of and interest on this Bond
shall be in any coin or currency of the United States of America as, at the
respective times of payment, shall be legal tender for the payment of public and
private debts.

          THIS BOND IS A LIMITED OBLIGATION OF THE ISSUER AND IS PAYABLE SOLELY
OUT OF AMOUNTS HELD UNDER THE AGREEMENT (HEREAFTER DESCRIBED) AND AMOUNTS TO BE
DERIVED FROM THE AGREEMENT AND IS SECURED AS SET FORTH IN THE AGREEMENT.  THIS
BOND AND THE INTEREST HEREON SHALL NOT BE DEEMED TO CONSTITUTE A DEBT,
LIABILITY, GENERAL OBLIGATION OR A PLEDGE OF THE FAITH AND CREDIT OR THE TAXING
POWER OF THE COMMONWEALTH OF PENNSYLVANIA OR ANY POLITICAL SUBDIVISION THEREOF. 
NEITHER THE COMMONWEALTH OF PENNSYLVANIA NOR ANY POLITICAL SUBDIVISION THEREOF
NOR THE ISSUER SHALL BE OBLIGATED TO PAY THE PRINCIPAL OF THIS BOND, THE
INTEREST HEREON OR OTHER COSTS INCIDENT HERETO EXCEPT FROM THE REVENUES AND
FUNDS PLEDGED THEREFOR, AND NEITHER THE FAITH AND CREDIT NOR THE TAXING POWER OF
THE COMMONWEALTH OF PENNSYLVANIA OR ANY POLITICAL SUBDIVISION THEREOF IS PLEDGED
TO THE PAYMENT OF THE PRINCIPAL OF THIS BOND OR THE INTEREST HEREON OR OTHER
COSTS INCIDENT THERETO.

          The Agreement and all rights of the Authority thereunder (except for
certain Reserved Rights of the Authority) have been assigned to the Bank to
secure payment of such principal and interest.

          This Bond is a duly authorized issue of variable rate revenue bond of
the Authority issued in the original principal amount of $1,000,000 designated
as Montgomery County Industrial Development Authority Variable Rate Revenue Bond
(Neose Technologies, Inc. Project), Series 2004 (the “Bond”), issued under and
pursuant to the constitution and laws of the

41

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Commonwealth, including particularly the Pennsylvania Economic Development
Financing Law, as amended (the “Act”), and the Financing Agreement (the
“Agreement”) dated February 23, 2004 by and among the Authority, Neose
Technologies, Inc., a Delaware corporation (the “Borrower”) and Brown Brothers
Harriman & Co. (the “Bank”) for the purpose of undertaking the Refunding Program
more fully described in the Agreement.  The Authority has assigned certain of
its rights under the Agreement, including its right to receive loan payments
from the Borrower thereunder, to the Bank to secure the Authority’s obligations
with respect to this Bond.  As security for the payment by the Borrower of its
obligations under the Agreement, the Borrower has granted to the Bank as the
owner of this Bond and the assignee of the Authority’s rights under the
Agreement, a mortgage lien upon certain property of the Borrower pursuant to an
Open-End Mortgage and Security Agreement and a Security Agreement, each  dated
as of February 23, 2004.  Reference is made to the Agreement for a description,
inter alia, of the provisions with respect to the nature and extent of the
security for this Bond, the rights, duties, obligations and immunities of the
Authority, the Borrower, and the Bank of this Bond and the terms upon which this
Bond is or may be issued or secured and transferred.

          The Bond shall be issued in one denomination equal to the entire
principal amount hereof.  All payments of principal by the Authority whether
pursuant to optional or mandatory redemption or prepayment or otherwise shall be
made directly to the Bank.

DEFINED TERMS

          All capitalized terms not defined herein shall have the meanings
ascribed to such terms in the Agreement.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“As-Offered Fixed Rate” means a fixed rate of interest quoted by the Bank for
such fixed periods as Bank may offer from time to time.

 

 

 

“Applicable Margin”means: (a) 150 basis points when the LIBOR is less than
4.00%; (b) 125 basis points when the LIBOR ranges from 4.00% to 6.00%,
inclusive; and (c) 100 basis points when the LIBOR is greater than 6.00%.

 

 

 

“LIBOR”means the ninety (90) day London inter-bank offered rate, determined by
Bank by reference to market reporting services available to the Bank and other
banks and financial institutions.

 

 

 

“Interest Payment Date” means the last day of each March, June, September and
December of each year, commencing March 31, 2004.

 

 

 

“Interest Period” means (a) initially, the period beginning on the date hereof
and ending on March 31, 2004; and (b) thereafter, each period commencing on the
day immediately succeeding the last day of the immediately preceding Interest
Period and ending the last day of the then-current calendar quarter succeeding
such date; provided that to the extent the Borrower selects the As-Offered Fixed
Rate to be applicable to the outstanding balance hereof, the Interest Period
shall end at the end of the term applicable to such As-

42

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Offered Fixed Rate; provided, however, that no Interest Period may end later
than the Maturity Date.

 

 

 

“Maturity Date” means March 31, 2014.

INTEREST RATE PROVISIONS

          For each Interest Period, the outstanding principal amount hereof
shall bear interest at Borrower’s option, at: (1) the As-Offered Fixed Rate, if
then offered and available by the Bank; or (2) LIBOR plus the Applicable Margin,
such rate to be selected by the Borrower, not less than two (2) days prior to
the end of each Interest Period by telephonic notice to the Bank and to apply to
the outstanding balance hereof for the succeeding Interest Period.  In the
absence of notice by the Borrower as aforesaid, the interest rate applicable
hereto shall continue at the rate selected by the Bank.  Interest shall be due
and payable to the Bank quarterly on each Interest Payment Date.

          If the Bank shall have determined that: (a) by reason of circumstances
affecting the Bank in the London market interbank, adequate means do not exist
for ascertaining LIBOR, or (b) LIBOR no longer adequately reflects the Bank’s
cost of funding loans then, upon notice from the Bank to the Borrower, the Bank,
in its commercially reasonable judgment, may select a substitute rate for LIBOR,
and, the term LIBOR, as used herein, shall constitute such substitute rate
thereafter.

          Upon the occurrence of a Determination of Taxability, the interest
rate applicable to the Outstanding balance of the Bond shall become a taxable
floating rate equal to the floating rate (as opposed to the As-Offered Fixed
Rate provided for in the Credit Agreement) applicable, from time to time, to
outstanding balances under the Credit Agreement (as defined in the Agreement),
or to the extent that the all amounts due and owing under the Credit Agreement
have been repaid in full, the floating interest rate that would be applicable to
amounts outstanding under the Credit Agreement; provided that the Interest
Payment Dates and Interest Periods shall remain the same as set forth in the
Bond. 

          In the event of any decrease in the highest marginal tax rate imposed
on individuals for federal income tax purposes, the interest rate on this Bond
shall be adjusted by multiplying the rate otherwise to be applied in accordance
with the provisions above by a fraction equal to: (1- New Tax Rate)/(1- Current
Tax Rate), where “New Tax Rate” equals the newly applicable highest marginal tax
rate, and “Current Tax Rate” equals the highest marginal tax rate applicable on
the date of original issuance of this Bond, such tax rates, in each case, being
expressed as a decimal (e.g. 40% equals .40).

          Tax Indemnification.  If at any time, either: (a) in the opinion of
Counsel for the Bank, any payment of interest or principal or any amount in
respect of or measured in whole or in part by reference to interest on or
principal of this Bond, shall be subject to a preference tax (meaning a tax
imposed by Sections 55-58 of the Code, or any successor sections thereto or any
similar federal tax preferences or similar items), excess profits tax or other
federal tax on a basis other than as existing on the date of original issuance
hereof; or (b) the Bank shall otherwise be subject to any increased cost as a
result of any change (whether as a result of a change in law or

43

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

otherwise, but excluding any change due to the actions of the Bank) in the tax
consequences of ownership of this Bond (including by reason of the disallowance
or diminishment of any deduction available to the Bank); then, in any case, upon
notice to such effect from the Bank to the Borrower and the Authority, which
notice shall set forth the date as of which any such event shall have occurred,
there shall be paid to the Bank, as additional interest on this Bond, an amount
which, after giving effect to all taxes, interest and penalties, in addition to
any other charges required to be paid by the Bank as a result of such payment,
is equal to the amount of any such preference, excess profits or other federal
taxes and any interest and penalties, or any other additions to tax, which are
payable by the Bank as a consequence of such change (computed on the assumption
that taxes are payable by the Bank at the highest marginal statutory rate of tax
imposed on individuals), it being the intent and purpose of the parties hereto
that the profit of the Bank with respect to the payment of interest to it on
this Bond shall not be diminished by any such event (whether through or as a
result of direct or indirect federal taxation of the interest on or principal of
this Bond, the disallowance or diminishment of a deduction or otherwise).

          Taxable Rate.  Notwithstanding the foregoing, if at any time
hereafter, either before or after the payment of the entire principal of and
interest on this Bond, there shall be a Determination of Taxability as defined
in the Agreement (hereinafter a “Determination of Taxability’), then, in such
event, the Bank, at its discretion, may retroactively increase the interest rate
specified above to an interest rate which maintains the after tax yield to the
Bank on such payments of principal and interest equal to the tax exempt yield
earned by the Bank prior to the tax exempt status being changed.  If the Bank
chooses to adjust the interest rate based on a proposed adjustment by the
Internal Revenue Service, the Borrower shall make the increased interest
payments, provided, however, if such proposed adjustment does not result in a
final adjustment to the interest rate hereunder, the Bank hereby agrees to
reimburse Borrower for any increased interest payments made as a result of the
adjustment of the interest rate.  If the tax exempt status of this Bond’s
interest is altered, including by any determination as to its exempt status
after repayment of the Bond, the Bank, at its election, shall require the
Borrower to pay to the Bank any interest, penalties and other late payment
charges incurred by the Bank as a result of the change to the Bond’s tax exempt
status.  The failure of the Bank to make a demand promptly following a
Determination of Taxability shall not alter the rights or obligations of the
Bank.  If there is more than one Determination of Taxability, this paragraph
shall be fully applicable to each such Determination of Taxability, whether or
not the Bank exercised any or all of the rights or remedies that arose under any
prior Determination of Taxability, and all the Bank’s rights and remedies shall
be cumulative except to the extent of any written waiver by the Bank.  If the
Bank receives written notice of any Determination of Taxability, it will give
prompt written notice thereof to the Borrower and the Authority, and the
Borrower shall have the right to require the Bank to prosecute any
administrative or judicial remedies available to it unless the Bank determines,
in its sole discretion, that the prosecution of such remedies is against its
best interests, provided that the Borrower shall pay all expenses of prosecuting
any such remedies.

          Default and Overdue Interest.  Upon the occurrence of any Event of
Default under the Agreement, and so long as any such Event of Default shall be
continuing, the interest rate payable on this Bond in accordance with the
provisions set forth above shall be increased by two percent (2%)(200 basis
points).

44

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          General.  Interest, calculated on the basis of a 360-day year for the
actual number of days elapsed, shall accrue daily and shall be payable quarterly
in arrears on each Interest Payment Date to the registered owner hereof, as
shown on the registry books of the Bank on the Business Day preceding such
Interest Payment Date (a “Record Date”).  The interest due hereon shall be
calculated by the Bank in accordance with Section 8.1(a)(i) of the Agreement. 
Interest on this Bond shall be paid in such manner as the Borrower and the Bank
shall agree.

REDEMPTION PROVISIONS

          Optional Redemption.  The Bond shall be subject to optional redemption
by the Authority, at the written direction of the Borrower, in whole or in part
(but if in part in the principal amount of $100,000 or integral multiples of
$5,000 in excess thereof), on any interest Payment Date, at a price equal to
100% of the principal amount thereof to be redeemed, together with accrued
interest to the date of redemption, subject to the additional provisions
described under “Breakage Costs” below.  The Borrower shall provide the Bank
with notice of the date of any optional redemption pursuant to this paragraph
and the principal amount of the Bond to be redeemed, sent to the Bank in
accordance with Section 15.3 of the Agreement at least ten (10) days before such
redemption date.  On each such redemption date, payment of the redemption price
having been made to the Bank as provided herein and in the Agreement, the Bond
or the portion thereof so called for redemption shall become due and payable on
the redemption date and interest shall cease to accrue thereon from and after
the redemption date.

          Redemption upon Repayment of Credit Agreement.  Upon the repayment by
the Borrower of all amounts due under the Credit Agreement (as defined in the
Agreement), the Bond shall be redeemed by the Authority, at the option of the
Bank, at a redemption price equal to 100% of the principal amount thereof,
together with accrued interest to the date of redemption, subject to the
additional provisions described under “Breakage costs” below, upon the written
demand of the Bank to the Borrower, with a copy to the Authority.  The Bond, or
any portion thereof, shall be redeemed, and the redemption price of the Bond and
all other amounts due hereunder and in the Agreement shall be paid to the owner
of the Bond, on the date specified by the Bank.

          Breakage Costs.  In addition to any amounts due in connection with the
redemption of the Bond as set forth above, in the event of any redemption or
prepayment of the Bond for any reason, whether by redemption, prepayment,
acceleration or otherwise, there shall be paid to the Bank an additional amount
equal to the sum of all actual losses or expenses suffered or incurred by the
Bank as a result of the redemption or prepayment, which is specifically limited
to any loss, breakage or other cost or expense incurred by reason of the
termination of any interest rate protection agreement .

          On each such redemption date, payment or provision for payment of the
redemption price having been made, this Bond or the portion thereof so called
for redemption shall become due and payable on the redemption date, and interest
shall cease to accrue thereon from and after the redemption date.

          In the event of a redemption of this Bond in whole, the redemption
price shall be paid to the Bank only upon surrender of this Bond at the
principal office of the Borrower or such other

45

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

place as the Borrower shall designate on such Interest Payment Date.  In the
event of a partial optional or mandatory redemption, payment shall be made by
wire transfer of immediately available funds without presentation and surrender
of this Bond, provided that the Borrower’ record of such payment shall be
conclusive and binding upon the Bank and each succeeding owner of this Bond,
absent manifest error.

          The Agreement permits the amendment thereof and the modifications of
the rights and obligations of the Authority and the rights of the owner of this
Bond upon the terms set forth therein.  Any consent or waiver by the owner of
this Bond shall be conclusive and binding upon such Bank and upon all future
owners of this Bond and of any Bond issued upon the transfer of this Bond
whether or not notation of such consent or waiver is made hereon.  The Agreement
also contains provisions permitting the owner of this Bond to waive certain past
defaults under the Agreement and their consequences.

          This Bond is issued under and pursuant to, and in full compliance with
the laws of the Commonwealth, including particularly the Act, which shall govern
its construction, and by appropriate action duly taken by the Authority which
authorizes the execution and delivery of the Agreement and this Bond.

          No covenant or agreement contained in this Bond shall be deemed to be
the covenant or agreement of any member, officer, attorney, agent or employee of
the Authority in an individual capacity.  No recourse shall be had for the
payment of principal, premium, if any, or interest on this Bond or any claim
based thereon or on any instruments and documents executed and delivered by the
Authority in connection with the Project Facilities, against any officer,
member, agent, attorney or employee of the Authority past, present or future, or
any successor body or their representative heirs, personal representatives,
successors, as such, either directly or through the Authority, or any such
successor body, whether by virtue of any constitutional provision, statute or
rule of law, or by the enforcement of any assessment or penalty, or otherwise,
all of such liability being hereby released as a condition of and as a
consideration for the execution and delivery of this Bond.

          This Bond shall not constitute the personal obligation, either jointly
or severally, of any director, officer, employee or agent of the Authority.

          IT IS HEREBY CERTIFIED, RECITED AND DECLARED that all acts, conditions
and things required to exist, happen and be performed precedent to and in the
execution and delivery of the Agreement and issuance of this Bond do exist, have
happened, exist and have been performed.

Signatures follow on next page

46

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Montgomery County Industrial Development
Authority has caused this Bond to be executed in its name by the manual or
facsimile signature of its Chairperson or Vice Chairman, and the manual
impression or facsimile of its corporate seal to be affixed hereto and attested
by the manual or facsimile signature of its Secretary or Assistant Secretary.

Dated: February 23, 2004

[SEAL]

 

MONTGOMERY COUNTY INDUSTRIAL
DEVELOPMENT AUTHORITY

 

 

 

 

 

 

 

 

Attest:

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Gerald J. Birkelbach

 

 

Name:  Sherry Horowitz, Esquire

 

Assistant Secretary

 

 

Title:    Chairperson

47

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------